Case 2:19-cv-00040-JRG-RSP Document 242 Filed 03/12/20 Page 1 of 3 PageID #: 12507



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

   IMPLICIT, LLC,
        Plaintiff,
                                                          Case No. 2:19-cv-00040-JRG-RSP
   v.
                                                                    LEAD CASE
   IMPERVA, INC.
        Defendant.

             PLAINTIFF IMPLICIT, LLC’S AND DEFENDANT IMPERVA, INC.’S
                  JOINT MOTION TO STAY ALL EXISTING DEADLINES

          Plaintiff Implicit, LLC (“Implicit”) and Defendant Imperva, Inc. (“Imperva”) (collectively,

   “parties”) jointly request that the Court stay all existing deadlines, including the Markman hearing

   set for this case on March 17, 2020, for thirty (30) days. The parties make this request in light of

   the concerns over travel and possible exposure to the coronavirus.

          The actions previously consolidated with the above-captioned suit—Implicit, LLC v.

   Juniper Networks, Inc., Case No. 2:19-cv-38 and Implicit v. Fortinet, Inc., Case No. 2:19-cv-39,

   were stayed by this Court on February 19, 2020. Dkt. No. 230. The parties have agreed that, given

   the recent developments and the imminent deadlines in this case requiring domestic and/or

   international travel of both counsel and parties, a short stay of the instant suit is prudent. The

   parties make this request out of interest of justice and not to cause undue delay.

          For the foregoing reasons, the parties jointly request that the Court stay all existing

   deadlines, including the Markman hearing set for this case on March 17, 2020, for 30 days. Should

   the Court grant the stay, the parties will jointly request a conference with the Court in order to

   discuss the entry of a revised Docket Control Order.
Case 2:19-cv-00040-JRG-RSP Document 242 Filed 03/12/20 Page 2 of 3 PageID #: 12508



   Date: March 12, 2020                          Respectfully submitted,

                                                 By: /s/William E. Davis, III
                                                 William E. Davis, III
                                                 (TX Bar No. 24047416)
                                                 bdavis@bdavisfirm.com
                                                 Christian J. Hurt
                                                 (TX Bar No. 24059987)
                                                 churt@bdavisfirm.com
                                                 Edward Chin (Of Counsel)
                                                 (TX Bar No. 50511688)
                                                 echin@bdavisfirm.com
                                                 Debra Coleman (Of Counsel)
                                                 (TX Bar No. 24059595)
                                                 dcoleman@bdavisfirm.com
                                                 Ty Wilson
                                                 (TX Bar No. 24106583)
                                                 twilson@davisfirm.com
                                                 THE DAVIS FIRM, PC
                                                 213 N. Fredonia Street, Suit, 230
                                                 Longview, Texas 75601
                                                 Telephone: (903) 230-9090
                                                 Facsimile: (903) 230-9661

                                                 Barry Golob
                                                 bgolob@cozen.com
                                                 Thomas Fisher
                                                 tfisher@cozen.com
                                                 Cozen O’Connor
                                                 1200 19th Street, NW
                                                 Suite 300
                                                 Washington, DC 20036
                                                 Telephone: (202) 912.4815
                                                 Facsimile: (202) 618.4843

                                                 Counsel for Plaintiff Implicit, LLC


                                                 By: /s/ Michael J. Sacksteder
                                                 FENWICK & WEST LLP
                                                 Michael J. Sacksteder (Lead
                                                 Attorney)
                                                 CA Bar No. 191605
                                                 (Admitted E.D. Tex.)
                                                 Christopher L. Larson
                                                 CA Bar No. 308247
Case 2:19-cv-00040-JRG-RSP Document 242 Filed 03/12/20 Page 3 of 3 PageID #: 12509



                                                                 (Admitted E.D. Tex.)
                                                                 Jessica L. Benzler
                                                                 CA Bar No. 306164
                                                                 (Admitted E.D. Tex.)
                                                                 FENWICK & WEST LLP
                                                                 555 California Street, 12th Floor
                                                                 San Francisco, CA 94104
                                                                 Telephone: 415-875-2300
                                                                 Facsimile: 415-281-1350
                                                                 msacksteder@fenwick.com
                                                                 clarson@fenwick.com
                                                                 jbenzler@fenwick.com

                                                                 Geoffrey R. Miller
                                                                 (Texas State Bar No. 24094847)
                                                                 801 California Street
                                                                 Mountain View, CA 94041
                                                                 Telephone: 650-335-7943
                                                                 Facsimile: 650-938-5200
                                                                 gmiller@fenwick.com

                                                                 Counsel for Defendant Imperva, Inc.




                                    CERTIFICATE OF SERVICE

          The undersigned certifies that the foregoing document and all attachments thereto are being

   filed electronically in compliance with Local Rule CV-5(a). As such, this document is being served

   on all counsel who are deemed to have consented to electronic service. Local Rule CV-5(a)(3)(V).

   Pursuant to Federal Rule of Civil Procedure 5(d) and Local Rule CV-5(d) and (e), any counsel of

   record not deemed to have consented to electronic service will be served with a true and correct copy

   of the foregoing by email on this 12th day of March, 2020.


                                                                 /s/William E. Davis, III
                                                                 William E. Davis, III
